t c summary opinion united_states tax_court ricardo avila beltran petitioner v commissioner of internal revenue respondent docket no 1812-07s filed date ricardo avila beltran pro_se fred e green jr for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case is before the court on a petition for redetermination of a deficiency after concessions by respondent the issues for decision are whether petitioner is entitled to the following head_of_household filing_status two child tax_credits and an earned_income_tax_credit background some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in nevada petitioner’s second cousin and her two sons opp and jpp lived with petitioner in petitioner provided support for his second cousin opp and jpp which included paying rent utilities and medical bills and providing food and clothing petitioner filed his form 1040a u s individual_income_tax_return as head_of_household and claimed three exemptions one for himself and dependency_exemptions for opp and jpp petitioner also claimed a child_tax_credit an additional child 2at trial respondent conceded that petitioner was entitled to dependency_exemptions for opp and jpp 3the court will refer to the minor children by their initials tax_credit and an earned_income_tax_credit petitioner’s form 1040a reflected that he had dollar_figure in wages in a notice_of_deficiency mailed to petitioner on date respondent disallowed the dependency_exemption deductions for opp and jpp changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly disallowed the child tax_credits and disallowed the earned_income_credit as a result respondent determined a deficiency of dollar_figure petitioner timely petitioned this court and a trial was held on date in reno nevada discussion deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 i head_of_household filing_status sec_1 provides a special lower tax_rate as compared to the individual tax_rate for an individual filing his federal tax_return as a head_of_household sec_2 defines a head_of_household as an individual taxpayer who is unmarried at the close of the taxable_year and is not a surviving_spouse and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child or a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 sec_2 and ii the definition of head_of_household is limited by sec_2 which provides limitations --notwithstanding paragraph for purposes of this subtitle a taxpayer shall not be considered to be a head of a household-- a if at any time during the taxable_year he is a nonresident_alien or b by reason of an individual who would not be a dependent for the taxable_year but for-- i subparagraph h of sec_152 or ii paragraph of sec_152 sec_152 defines a dependent as a qualifying_relative who as relevant here bears a relationship to the taxpayer in one of the ways enumerated in sec_152 through h sec_152 provides in pertinent part an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household opp and jpp qualified through sec_152 as dependents of petitioner for purposes of sec_151 and as a result sec_2 disqualifies petitioner from head_of_household filing_status 4opp and jpp do not bear any of the relationships listed in sec_152 with respect to petitioner other than subpar h sec_152 lists the following relationships a a child or a descendant of a child b a brother sister stepbrother or stepsister c the father or mother or an ancestor of either d a stepfather or stepmother e a son or daughter of a brother or sister of the taxpayer f a brother or sister of the father or mother of the taxpayer g a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or sister-in-law h an individual other than an individual who at any time during the taxable_year was the spouse determined without regard to sec_7703 of the taxpayer who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household petitioner testified but in mexico our beliefs if they are the children of my cousin then they are my children as far as they are my cousin then they are my children while petitioner’s support of opp and jpp is certainly commendable opp continued accordingly petitioner is not entitled to head_of_household filing_status for ii child tax_credits sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer a qualifying_child means an individual who meets the requirements of sec_152 and who has not attained the age of sec_24 sec_152 provides in pertinent part in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins relationship --for purposes of paragraph a an individual bears a relationship to the taxpayer described in this paragraph if such individual is-- continued and jpp qualify as dependents only through sec_152 because they are not his children stepchildren or foster children but are in fact the children of petitioner’s second cousin see also sec_152 defining eligible_foster_child as an individual placed with the taxpayer by an authorized_placement_agency or by court order a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative neither opp nor jpp satisfies the sec_152 relationship_test as their mother is petitioner’s second cousin accordingly neither opp nor jpp fits within the meaning of qualifying_child as defined by sec_24 therefore the court concludes that petitioner is not entitled to a child_tax_credit for either opp or jpp for iii earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed through a phaseout and sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a child the taxpayer must establish that the child is a qualifying_child of the taxpayer as defined in sec_152 sec_152 and e is disregarded in determining whether an individual is a qualifying_child for purposes of sec_32 sec_32 sec_32 neither opp nor jpp is a qualifying_child under sec_152 as discussed supra although petitioner is not eligible to claim an earned_income_credit under sec_32 for one or more qualifying children he may be an eligible_individual under sec_32 for a taxpayer is eligible under this subsection only if his or her adjusted_gross_income was less than dollar_figure revproc_2004_71 sec_3 2004_2_cb_970 petitioner’s adjusted_gross_income for was dollar_figure accordingly petitioner is not eligible for an earned_income_credit for the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
